Citation Nr: 1501001	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  08-24 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability as a result of VA medical treatment involving left total knee arthroplasty in April 2005 and left total knee arthroplasty in February 2007. 

2.  Entitlement to a rating in excess of 10 percent for coronary artery disease. 

3.  Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In August 2010 and August 2012, the Board remanded the appeal for further development.  Most recently, the RO issued a supplemental statement of the case in October 2014 and the appeal is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issues of entitlement to a rating in excess of 10 percent for coronary artery disease and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's additional left knee disability, caused by VA medical treatment, was not reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability as a result of VA medical treatment involving left total knee arthroplasty in April 2005 and left total knee arthroplasty in February 2007 have been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional left knee disability as a result of VA medical treatment involving left total knee arthroplasty in April 2005 and redo of left total knee arthroplasty in February 2007.  The Veteran maintains that as a result of the failed surgeries in April 2005 and February 2007, he required an additional surgery of the left knee in January 2010 by private treatment providers. 

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and either:

1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  See 38 U.S.C.A. § 1151.

The first element of developing a claim under 38 U.S.C.A. § 1151 is to determine whether the Veteran has an additional disability as a result of a VA procedure.  See 38 C.F.R. § 3.361.

The Veteran was provided with a VA examination in May 2013.  The examiner noted that the Veteran had developed a painful knee after years of standing at a barber's chair.  He stated that the Veteran had undergone a total knee operation in 2005 and was then confined to a wheelchair.  The VA examiner indicated that after 2 years, in 2007, the Veteran underwent a second total knee operation and was still wheelchair bound.  The Veteran underwent a third total knee operation in 2010 at St. John's hospital in Joplin, Missouri and has since then become ambulatory.  The VA examiner acknowledged that there had been significant additional knee pain since his first total left knee in 2005, in addition to the ongoing knee pain the Veteran had to undergo two additional major operations in an attempt to correct the problem of a failed total knee with a loose prosthesis after the first operation.  Thus, additional disability is conceded. 

However, as noted, causation alone is not sufficient to warrant compensation under 38 U.S.C.A. § 1151.  Rather, the evidence must show either that an additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or that it was an event that was "not reasonably foreseeable".

The Board will now examine the standard of care to determine whether VA breached any duty as the Veteran contends.

The evidence of record reflects that the Veteran underwent a left total knee arthroplasty at the Little Rock VA on April 20, 2005.  An August 2006 VA treatment record shows that the Veteran had been seen for follow-up on several occasions and was having continued, worsening pain in his knee.  The Veteran was diagnosed with a failed left knee arthroplasty.  In February 2007, the Veteran underwent a left total knee revision.  Five months following surgery the Veteran continued to complain of knee pain.  The VA treating orthopedic physician noted that the Veteran was actually doing pretty well status post knee revision.  She noted some tenderness and soreness but indicated that there was no obvious evidence of radiographic abnormality.  The Veteran subsequently underwent an additional surgery on his left knee in January 2010.

Significantly, after reviewing the Veteran's claims file and examining the Veteran, the VA examiner determined that it was less likely as not that there is any carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault in furnishing his medical treatment.  The VA examiner indicated that the VA did exercise the degree of care that would be expected and the Veteran did give his informed consent.  

This finding provides evidence against this claim.

Although the VA examiner determined that the VA had provided a reasonable degree of care, the VA examiner determined that the result of the Veteran's knee surgeries was not reasonably foreseeable.  There are no contradictory opinions of record. 

The term "not reasonably foreseeable" has never been unambiguously defined in VA law.  In any event, the Board cannot ignore this finding, which is clear, based on a detailed medical opinion.  Obtaining another medical opinion, to obtain evidence contrary to the Veteran's claim, is simply unjustifiable.  The VA medical opinion, obtained by VA, supports this claim. 

As the criteria for establishing compensation under the provisions of 38 U.S.C.A.  § 1151 has been shown, the benefit sought on appeal is granted.  See 38 U.S.C.A. § 5107(b).  

ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability as a result of VA medical treatment involving left total knee arthroplasty in April 2005 and left total knee arthroplasty in February is granted.





REMAND

The Board notes that an April 2013 rating decision granted entitlement to service connection for coronary artery disease (assigning a 10 percent disability evaluation) and denied entitlement to TDIU.  In a November 2013 statement, the Veteran expressed disagreement with the 10 percent disability rating assigned for his coronary artery disease and for the denial of TDIU.  

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26 (2014).

Thus, remand for issuance of a SOC on these issues is necessary. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all applicable laws and regulations, on the issues of entitlement to a rating in excess of 10 percent for coronary artery disease and for entitlement to TDIU (taking into consideration the decision above), must be issued, and the Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to these issues is perfected within the applicable time period should these issues be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


